Citation Nr: 0529408	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  97-32 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disorder.

2. Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to an evaluation in excess of 10 percent 
prior to September 7, 1999, in excess of 20 percent from 
September 7, 1999, to April 14, 2002, and in excess of 40 
percent from April 15, 2002, for a low back disability.  


REPRESENTATION

Appellant represented by:	Richard Mahlin, Attorney-at-
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1979.

The issues currently before the Board of Veterans' Appeals 
(Board) arise from a rating decision in May 1997 of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Chicago, Illinois.  The case was subsequently transferred to 
the RO in Lincoln, Nebraska.   

A June 2004 Board decision adjudicated several issues on the 
merits but remanded the issues currently before the Board for 
further development.  To ensure that the development was 
completed, the case was again remanded by the Board in June 
2004.  The case has now been returned for further appellate 
consideration. 


FINDINGS OF FACT

1.  Bilateral knee and bilateral hip disorders are not of 
service origin and are not proximately due to or aggravated 
by service-connected left foot and low back disabilities.  

2.  Prior to September 7, 1999, the veteran did not have more 
than mild arthritic lumbosacral changes and no more than mild 
limitation of motion or mild degenerative disc disease (DDD) 
and did not have muscle spasm.  

3.  From September 7, 1999, to April 14, 2002, the veteran 
did not have more than mild arthritic lumbosacral changes and 
no more than moderate limitation of motion or moderate 
degenerative disc disease (DDD) and did not have muscle 
spasm.  

4.  Since April 15, 2002, the veteran has not had pronounced 
intervertebral disc syndrome (IVDS), totally incapacitating 
IVDS episodes of at least 6 weeks duration, or unfavorable 
ankylosis of the lumbar spine.  


CONCLUSIONS OF LAW

1.  Bilateral knee and bilateral hip disorders were not 
incurred in or aggravated during active service and arthritis 
of the knees and hips did not manifest to a compensable 
degree within one year after service - so may not be 
presumed to have been so incurred, and they are not 
proximately due to or aggravated by a service-connected 
disability.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004); 
and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

2.  An evaluation in excess of 10 percent prior to September 
7, 1999, for the veteran's service-connected low back 
disability is not warranted.  38 U.S.C.A. § 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 
4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes (DCs) 5292, 
5293, 5295 (2002).  

3.  An evaluation in excess of 20 percent from September 7, 
1999, to April 14, 2002, for the veteran's service-connected 
low back disability is not warranted.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, DCs 5292, 5293, 
5295 (2002).  

4.  An evaluation in excess of 40 percent since April 15, 
2002, for the veteran's service-connected low back disability 
is not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.45, 4.59, DCs 5292, 5293, 5295 (prior to September 
23, 2002); DC 5243 (effective as of September 23, 2002); DC 
5293 (prior to September 26, 2003); and DC 5237 (effective as 
of September 26, 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, 
however, the rating action appealed was prior to the November 
2000 enactment of the VCAA and, thus, it was impossible to 
provide notice of the VCAA prior to the enactment thereof.  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  Such is the case here. 

With respect to the issues before the Board, the veteran was 
notified of the VCAA in a May 2001 RO letter.  The 
appellant's service medical records (SMRs) are on file and he 
also underwent VA examinations in September 1996, February 
1997, and June 2004 to determine the etiology of the claimed 
knee and hip disorders.  38 U.S.C.A. § 5103A(d) (West 2002).  
Moreover, he has also been afforded several VA rating 
examinations to determine the severity of his service-
connected low back disorder.  38 U.S.C.A. § 5103A(d) (West 
2002).  Further, voluminous VA outpatient treatment (VAOPT) 
records are now on file, some of which pertain to the 
veteran's service-connected low back disability.  

Also, it is clear that the veteran has never sought or 
received private treatment or evaluations for his low back, 
knees or hips.  So, there are no private clinical records to 
be obtained.  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  The more recent statements and 
correspondence from the veteran and his representative do not 
make reference to or otherwise mention any additional 
treatment from other sources (e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Bilateral Knee and Bilateral Hip Disorders

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303(a); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection also is permissible for aggravation of a 
pre-existing condition during service.  Id; see also 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Service connection may 
be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Godfrey 
v. Brown, 7 Vet. App. 398, 406 (1995).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).   

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit service 
connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability but, however, 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim. If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Background

The SMRs are negative for disability of the knees and hips 
except that in January 1997 the veteran complained of pain in 
the area of the right lateral collateral ligament.  He was 
given an Ace wrap and was to do no deep knee bends for 7 
days.  Six days later, in January 1997, it was reported that 
he had had right knee pain for one week, after having 
stumbled.  He had no history of prior knee problems.  He had 
a strain of the right lateral collateral ligament.  He was 
given a physical profile limiting his duties for 14 days.  

The veteran sustained his service-connected residuals of a 
left foot injury in a February 1977 vehicular accident. 

In August 1986 the veteran reported that he had pain in both 
hips and both knees which he felt was due to his service-
connected left foot disorder.  

VAOPT records of 1995 and 1996 reflect that in October 1996 
the veteran was reportedly was not really interested in 
pursuing further evaluations with bone scans or MRIs.  

On VA spinal examination in September 1996 range of motion of 
the veteran's hips and knees was tested and as to each knee 
he had medial joint line tenderness with some infrapatellar 
pain on palpation.  X-rays revealed mild degenerative changes 
in the right hip and normal bony structures of the knees.  
But, the examiner reported that the X-rays also revealed mild 
joint line narrowing of the knees.  The diagnoses included 
mild degenerative joint disease (DJD) of the medial joint 
lines of both knees.  

On VA peripheral neurology examination in September 1996 the 
veteran complained of having had back, knee, and hip joint 
pain since a February 1977 inservice vehicular accident.  
After a review of X-rays, the diagnoses included DJD of the 
lumbar spine, right hip, and left foot.  

In a November 1996 addendum to the September 1996 VA spinal 
examination it was reported that the veteran had bilateral 
hip and knee problems secondary to DJD of the lumbar spine as 
well as some DJD of the knees, which was in no way connected 
to his left foot injury and prior left foot surgery.  

On official bone and joint examination conducted in February 
1997 the veteran reported having had hip pain for 2 to 3 
years.  He had a history of a flesh injury of the right knee 
from a gunshot wound.  X-rays of the hips and knees did not 
reveal any significant bony changes but there was some mild 
superior lipping of the acetabulum and very mild lipping of 
the medial femoral condyles.  The examiner found no 
significant hip disease and indicated that there was not 
enough evidence to definitively diagnose degenerative 
arthritis of the knees.  He opined that the veteran's 
service-connected foot disability played no significant role 
in the knee and hip complaints and that his complaints were 
most likely related to the veteran's low back area, possibly 
degenerative disc disease (DDD).  The examiner indicated that 
further testing would have to be conducted to prove or 
disprove a particular diagnosis.  

MRIs of the veteran's knees in June 2004 revealed an 
irregularity of the articular cartilage in the left knee over 
the patella and mild thinning of cartilage; otherwise, the 
appearance was normal, including the menisci and collateral 
and cruciate ligaments.  The diagnosis was mild 
patellofemoral DJD of the left knee.  A right knee MRI 
revealed early loss of articular cartilage, including mild 
peripheral displacement of the anterior horn and body of the 
medial meniscus but no meniscal tears but the lateral 
meniscus was normal, as were the collateral and cruciate 
ligaments as well as the quadriceps and patellar tendons.  
The diagnosis was early medial compartment DJD.  X-rays of 
the knee and hips revealed no bone, soft tissue or joint 
abnormality.  

On VA examination in June 2004 the veteran's claim file was 
available for review.  He complained of pain in his hips and 
knees.  The diagnoses included mild bilateral trochanteric 
bursitis and bilateral knee pain with mild patellofemoral 
DJD.  The examiner stated that the veteran had a very global 
pain pattern in the knees but the examiner could not 
attribute this to any specific etiology.  It was felt that 
his knee pain was not related to this accident in 1977 
because he did not have any specific complaint of knee pain 
at that time and had not had any particular medical history 
until the present time, 27 years later, during which there 
was no documentation of knee pain and his X-rays were 
essentially normal, further eliminating prior injuries.  A 
past MRI was consistent with mild DJD which could easily be 
seen in anyone of the veteran's same age group and could not 
be attributable to the inservice accident.   

With respect to the veteran's hips, he complained of dull 
achy hip pain but the examiner felt that this was not related 
to his hip joint itself in any way, shape or form.  He might 
have mild trochanteric bursitis but this was not related to 
the accident in 1977.  The examiner suspected that the most 
significant portion of the hip pain was related to the 
veteran's back in that he did have some radicular symptoms 
that radiated down along the hip, maybe down to the mid-
thigh, but this was not constant in nature.  

Concerning the veteran's back, the examiner stated that the 
veteran had very mild disease on X-ray, but certainly had 
some pain in that area and likely had radicular symptoms on 
an intermittent basis.  This certainly was as likely as not 
to have been related to the 1977 accident, as he had 
documentation for this ever since that time, and his 
mechanism was consistent with his type of low back strain 
with subsequent radicular symptoms.  His left foot, despite 
past surgery on it, had not affected his back, hip or knee 
conditions very much.  It was also felt that he had some 
peripheral neuropathy related to his diabetes and although 
this was difficult to ascertain without EMG evidence his 
numbness of the hands was felt to be peripheral neuropathy 
from diabetes, and would be separate from his radicular type 
symptoms.  It was felt that his radicular pain only went down 
to the mid-thigh region and did not go into the feet.   

In April 2005 the physician that conducted the June 2004 VA 
examination noted that he had reviewed the veteran's claim 
file and medical records, including the service records.  He 
opined that the veteran had mild patellofemoral DJD of each 
knee.  He had trochanteric bursitis of each hip which was 
less likely than not related due to the veteran's military 
service and was also less likely than not related, the result 
of or aggravated by the service-connected left foot or low 
back disorder.  It was noted that there were complaints 
referring to a lateral collateral ligament strain of the 
right knee in January 1977 and also in January 1997.  It was 
noted that at the time of the June 2004 examination the 
veteran had stated that he had not had complaints of symptoms 
during the time between his military service and the last 
several years.  Also, there was no medical history documented 
for the period of that 27 years, concerning the knees or 
hips.  It appeared that the veteran now had mechanical 
complaints with global knee pain, probably consistent with 
mild patellofemoral syndrome.  Examination of his hips had 
shown specific tenderness around the area of the greater 
trochanteric with mild pain with internal-external rotation 
consistent with greater trochanteric bursitis.  Both of these 
complaints were very common in the veteran's age group and 
because he did not complain of these during the intervening 
27 years, nor were there any medical records suggesting any 
complaints of his knees and hips, other than a lateral 
collateral knee strain, the examiner felt that it was 
unlikely that the knee and hip disorders were related to the 
veteran's military service or his military accident.  It was 
also felt that his service-connected left foot and low back 
disorders did not contribute to the patellofemoral pain or to 
the greater trochanteric bursitis.  In conclusion it was 
stated that "I think that this patient's hip or knee 
conditions bilaterally are related to his military service 
and I do not feel that his hip or knee conditions are 
aggravated by his service-connected foot or low back 
conditions."  

Because some of the language in the conclusion expressed in 
the opinion rendered in April 2005 seemed to contradict the 
language in the body of the opinion, clarification was 
requested.  In May 2005 it was stated that the conclusion 
should have read that "I think that this patient's hip or 
knee conditions bilaterally are NOT related to his military 
service and I do not feel that his hip or knee conditions are 
aggravated by his service-connected foot or low back 
conditions."  

Analysis

The Board is mindful that it cannot make its own independent 
medical determination.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).   

Although the veteran sincerely believes that he now has 
chronic disability of the knees and hips which are either 
from his inservice February 1977 vehicular accident or are 
secondary to his service-connected low back disorder, he has 
not submitted or otherwise identified sufficient probative 
evidence to substantiate this allegation.  While other post-
service clinical records also contain a history of such 
etiologies, they, too, primarily were based on 
contemporaneous statements to that effect by the veteran, 
himself.  More importantly, though, his allegation of having 
sustained injuries of his knees or hips from the inservice 
vehicular accident or a gunshot wound of the right knee is 
not otherwise supported by the records, including his SMRS. 

Specifically, while the veteran had pain from a right lateral 
collateral ligament strain, this was prior to the February 
1977 vehicular accident and the SMRs thereafter contain no 
reference to disability of the right knee.  This includes no 
evidence of a gunshot wound of the right knee.  In fact, an 
MRI in June 2004 specifically found that the lateral 
collateral ligaments, as well as the cruciate ligaments of 
the veteran's right knee were normal.  So, it can only be 
concluded that the inservice right lateral collateral 
ligament strain was acute and transitory and resolved without 
residual disability, as reflected by the fact that he did not 
seek or receive treatment for it thereafter.  

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.  This type of 
medical nexus evidence is necessary to substantiate lay 
allegations because laypersons do not have the professional 
medical training and/or expertise to render competent medical 
diagnoses or opinions.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494, 95 (1992); see, too, Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

The Board has the responsibility of weighing the evidence.  
This responsibility is more difficult when medical opinions 
diverge.  Thus, the Court has provided guidance for weighing 
medical evidence.  For instance, the Court has held that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  See Grover v. West, 12 Vet. App. 109, 112 
(1999).  Probative weight should not be given to medical 
opinions when the veteran's records were not reviewed.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994) (medical opinion 
is of no evidentiary value when doctor failed to review 
veteran's record before rendering an opinion).   Further, a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).   

Here, though, there are legitimate reasons for accepting the 
June 2004 VA examiner's medical opinion over the earlier VA 
medical opinions to the contrary.  

The opinions in September 1996 and February 1997 were 
rendered without the benefit of a review of the veteran's 
claim file, as was done by the June 2004 VA examiner.  The 
February 1997 examiner recorded an erroneous medical history 
of a right knee gunshot wound.  All three opinions were to 
the effect that any current disability of the knees and hips 
was not related to the veteran's service-connected left foot 
disorder.  The September 1999 opinion was contradictory, in 
part, in stating that the bilateral hip and knee problems 
were secondary to lumbar DJD and some DJD of the knees, 
because the knee problems cannot be secondary to themselves.  
Also, the February 1997 opinion found the complaints related 
to the knees and hips were most likely due to the low back 
disorder but also found that there was no significant hip 
disease and not enough evidence to diagnosis arthritis of the 
knees.  Moreover, an MRI disclosed DJD of the knees which was 
simply consistent with the aging process.  

Taken together, the June 2004 VA examination and the April 
2005 addendum were much more specific in tracing the 
veteran's medical history and, except for some confusing 
language which was later clarified, were not contradictory.  
And, unlike the other medical opinions, having been rendered 
after a review of the claim file, they are of more probative 
value.  So these opinions are accorded greater probative 
weight.   See Black v. Brown, 10 Vet. App. 279 (1997); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  See, 
too, Madden v. Gober, 125 F.3d 1477 (Fed.Cir.1997); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000); Gonzalez 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Accordingly, service connection for bilateral knee and 
bilateral hip disabilities is not warranted. 



Low Back Disability

Background

The SMRs reflect that in October 1978 X-rays of the veteran's 
thoracolumbar spine revealed no significant abnormality.  

During VA hospitalization in July 1979 the veteran had an 
osteotomy of the 2nd, 3rd, and 4th metatarsals and a 
bunionectomy of the left foot.  

On VA examination in January 1987 an X-ray of the veteran's 
low back revealed no apparent skeletal changes.  The 
diagnoses included weakness in extension of the left great 
toe, probably secondary to surgery, and chronic low back 
strain, by history.  

The veteran was notified in March 1987 of a February 1987 
rating decision denying service connection for a low back 
disorder but he did not initiate an appeal.  

The veteran applied to reopen his claim for service 
connection for a low back disorder on October 31, 1994.  

An April 1995 VAOPT reflects that despite being in a VA 
therapy program the veteran still had back pain.  

On VA spinal examination in November 1995 the veteran 
complained of chronic low back pain which radiated into the 
buttock region and down the back of both legs, more so in the 
left leg.  He complained of occasional numbness all the way 
down to his toes.  He indicated that at times he was 
incapacitated but at other times was able to walk and 
function normally.  He took Tylenol and anti-inflammatory 
medication for his back and left foot.  

On examination the veteran had no significant tenderness of 
the lumbar spine in the mid-line or of the paraspinal 
musculature.  There was no significant tenderness in the 
right or left sciatic notch.  He could bend forward to touch 
approximately 6 inches below his knees.  He could extend to 
about 15 degrees, right and left lateral bending as well as 
right and left rotation were each to 20 degrees.  He could 
walk on his toes and on his heels.  Knee and ankle jerks were 
2+/4 and symmetric.  Muscle strength was 5/5 in the lower 
extremities and a sensory examination revealed he was intact.  
Straight leg raising (SLR) caused pain at about 70 degrees, 
bilaterally, without radiating symptoms down the legs.  A 
review of X-rays revealed small lumbar osteophytes but no 
significant disc space narrowing.  The diagnosis was chronic 
low back pain with a history suggesting radiculopathy, 
greater on the left than right.  It was noted that on 
examination there was no evidence of specific nerve root 
impingement and X-rays did not demonstrate any significant 
DDD.  Obtaining an MRI was suggested to the veteran but he 
had metal fragments in his eyes which obviated this 
possibility and the only other possibility in revealing any 
disc herniation was a CT myelogram.  

A February 1996 rating decision granted service connection 
for a low back disorder and assigned a 10 percent disability 
rating, both effective October 31, 1994 (date of receipt of 
reopened claim for service connection).  

In the veteran's claim for an increased rating received on 
August 21, 1996, he reported that he had difficulty walking, 
standing, and sitting due to his low back disorder.  He 
complained of constant numbness in both legs and constant 
pain.  He had been given an epidural injection by VA to 
reduce back inflammation but was still in constant pain.  He 
also complained of numbness in his hands which extended into 
his arms.  

VAOPT records of 1995 and 1996 reflect that the veteran was 
treated for, in part, low back pain.  In July 1996 he 
complained of numbness down the lateral aspect of the left 
thigh to the calf and cramping mainly in the thigh.  In 
August 1996 he had an epidural injection in his back but in 
October 1996 he reported that it had provided only a few 
hours of relief.  He was not really interested in pursuing 
further evaluations with bone scans or MRIs.  

On VA spinal examination in September 1996 the veteran 
reported having had progressive low back symptoms over the 
last 6 years and had developed numbness in the back of both 
legs but greater in the left leg.  He reported that recent VA 
epidural injections had relieved his symptoms somewhat and he 
took anti-inflammatory medication.  

On examination flexion of the veteran's low back was to 75 
degrees and extension was to 25 degrees.  He complained of 
numbness down the back of both legs but the thighs were 
within 8.5 centimeters of each other in diameter and the 
calves were equal in circumference.  Knee and ankle jerks 
were 2+ and he could walk in his heels and his toes with 
equal facility.  He did not use a spinal orthosis because of 
his lack of specific neurologic pain.  X-rays revealed minor 
degenerative disc changes at L3-4, but, the examiner reported 
that the X-rays also revealed some osteophyte formation at 
L4.  

The diagnoses included chronic and ongoing DJD of the 
lumbosacral spin with no clear neurologic deficits or 
difficulties, being treated so far appropriately with anti-
inflammatories.  

On VA peripheral neurology examination in September 1996 the 
veteran had no deformities of his back and no muscle atrophy.  
SLR testing was negative.  After a review of X-rays, the 
diagnoses included DJD of the lumbar spine.  

In a November 1996 addendum to the September 1996 VA spinal 
examination it was reported that the veteran DJD of the 
lumbar spine.  

On official examination in February 1997 the veteran 
complained of increased back and leg pain with either 
coughing or sneezing or sometimes straining at stool.  His 
back pain seemed to progress down the leg and sometimes even 
to the foot, especially on the left.  He reportedly sometimes 
had numbness in his legs, but generally the whole leg and not 
in a particular dermatomal distribution.  He noticed 
decreased sensation of the 2nd, 3rd, and 4th toes of the left 
foot.  

On examination the veteran had low back flexion to about 60 
degrees, extension to 30 degrees, lateral bending to 45 
degrees, and rotation to 35 degrees, all with pain.  There 
was tenderness to palpation in the lower lumbosacral area.  
He had a negative Trendelenburg test.  X-rays revealed mild 
lipping, traction spurs, of L4 and L5 which were consistent 
with his age and the disc spaces were well maintained. 

On VA examination in June 1997 of the veteran's left foot, he 
had a limping gait.  

On VA neurological examination in June 1997 the veteran 
complained of numbness of his arms and legs.  On examination 
he ambulated with a limp but the neurological examination was 
essentially unremarkable except for diminished sensation over 
the lateral aspect of the left lower extremity and left foot.  
The diagnosis was numbness of the upper and lower extremities 
of undetermined etiology but both early diabetic peripheral 
neuropathy and lumbar radiculopathy were to be ruled out.  

On VA brain examination in June 1997 the veteran reported 
that an MRI could not be done because as a teenage metal 
fragments from a lathe had been deposited in his eyes.  He 
had diminished sensation in the lateral aspect of the left 
lower extremity and left foot.  

August 1997 VA lumbosacral X-rays revealed no compression 
fractures but there were small anterior and posterior 
osteophyte formation at the L4 vertebral body.  The 
impression was minimal degenerative changes at L4-5.  

On VA spinal examination in August 1997 the veteran reported 
having never worn a back brace or had back surgery, nor had 
surgery ever been recommended.  In the past 10 years he had 
been treated intermittently with muscle relaxants and 
analgesics.  He had had aching in both legs and left foot 
numbness for 20 years and right foot numbness for 10 to 15 
years.  On examination he had a slight left sided limp but no 
fixed deformity and no muscle spasm.  Lumbar flexion was to 
60 degrees, extension and left lateral flexion were to 20 
degrees, right lateral flexion was to 30 degrees, rotation to 
the right and to the left were 37 degrees each, without pain 
in any of these motions.  The diagnosis was DJD of L4-L5.  

On VA examination on September 7, 1999, the claim file was 
not available for review.  The veteran complained of 
increasing low back pain, with flare-ups lasting 3 to 4 days.  
He was not currently receiving physical therapy for his back 
but heat or a TENS unit helped decrease pain.  During a 
flare-up he could only do about 5 percent of what he could 
normally do.  He did not use a brace or crutches because of 
his back.  He used a cane because left foot disability.  

On examination the veteran experienced pain at about 10 to 15 
degrees of flexion and on extension pain was noted at about 5 
to 10 degrees.  Lateral bending cause pain on the left at 
about 10 degrees and on the right at about 15 degrees, with 
left rotation causing pain at about 45 degrees and at about 
30 degrees to the right.  SLR of the right lower extremity 
caused pain at 20 degrees, with pain down to the mid-thigh, 
and left SLR caused non-radiating pain at 20 degrees.  The 
diagnoses included low back pain with more severe pain and 
stiffness.  

A September 1999 VA lumbosacral X-rays revealed mild 
degenerative changes of the disc spaces throughout the lumbar 
spine. 

A January 2000 addendum to the September 1999 VA examination 
reflects that the veteran could flex the lumbosacral spine to 
about 45 degrees, extend to about 30 degrees, lateral bend to 
the right and to the left to about 30 degrees, and rotate to 
the left to 80 degrees and to 75 degrees to the right.  SLR 
was to 75 degrees, bilaterally.  All of these movements were 
how much further motion remained after first voicing pain.  
The previously recorded ranges of motion were when he first 
complained of pain on motion.  

A January 2000 rating decision granted an increase from 10 
percent to 20 percent for the service connection low back 
disability effective September 7, 1999, 

VAOPT records of 1999 and 2000 reflect that in February 2000 
it was noted that the veteran had been treated for diabetes 
for one year. 

In the veteran's VA Form 21-4138, Statement in Support of 
Claim of February 2000 he requested that he be given a 20 
percent rating for his service-connected low back disorder 
back to August 1996, the date of his claim for an increased 
rating.  

VAOPT records from 1992 to 2000 reflect that in March 1998 
sensation was intact in the veteran's lower extremities.  In 
September 23, 1998, a review of a lumbar spine MRI revealed 
bulging discs for which surgical intervention was not 
recommended but would be treated on a conservative basis.  

On VA general medical examination in August 2001 the 
veteran's medical records were not available for review but 
it was noted that he had had diabetes for the last 2 or 3 
years.  A 1998 MRI had revealed disc bulging at L5-S1, and he 
had mild DJD throughout the lumbar spine.  

On examination the veteran had difficulty moving his left 
lower extremity and left foot.  He used a cane for support 
due to his back and left foot.  Neurologically, he was 
essentially intact.  He had good muscle strength in the right 
lower extremity but it was somewhat decreased in the left 
lower extremity.  DTRs were 2+/4 in the lower extremities.  
The diagnoses included chronic low back pain and L5-S1 disc 
protrusion.  It was felt that his diabetes and low back 
disorder both contributed to his erectile dysfunction.  

On VA spinal examination in June 2002 the veteran continued 
to complain of pain, weakness, and stiffness in his low back 
which was usually helped by taking Darvocet.  Flare-ups 
occurred in cold weather, when standing or bending and could 
last a few days, during which time he had difficulty standing 
and bending.  He had last worked in September 2001 due to 
multiple complaints.  

On examination the veteran had low back flexion to 40 
degrees, no extension, lateral bending was to 15 degrees to 
the right and to the left, and rotation was to 15 degrees in 
each direction.  Back musculature was strong and DTRs in the 
lower extremities were quite brisk.  It was noted that a 1998 
MRI had revealed a small focal protrusion at L5-S1 on the 
left with no evidence of spinal stenosis and X-rays revealed 
mild degenerative changes throughout the lumbar spine.  

The diagnoses were mild degenerative changes throughout the 
lumbar spine, focal protrusion to the left at L5-S1 by MRI, 
and chronic mechanical low back strain.  It was reported that 
on lumbar motions the veteran exhibited moderate pain, 
moderate weakness, and moderate to marked fatigability but no 
incoordination, although there was a fair amount of facial 
grimacing and grunting.  

On VA general medical examination in June 2002 the veteran's 
claim files were reviewed.  He had last worked in September 
2001 due to all of his medical problems.  On examination he 
was, neurologically, grossly intact.  DTRs were quite brisk 
in the lower extremities.  The diagnoses included episodes of 
mechanical low back strain, focal protrusions at L5-S1 by a 
1998 MRI, and mild degenerative changes throughout the lumbar 
spine.  

Lumbosacral X-rays revealed the vertebral bodies were normal 
in stature and alignment.  There was no vertebral fracture.  
There was mild DDD from L2 thru L4 with early marginal 
osteophyte formation but all disc spaces were well-preserved.  
There was no spondylolysis or spondylolisthesis.  The 
diagnosis was mild degenerative lumbar spondylosis.  

On VA examination in June 2004 the veteran's claim file was 
available for review.  The veteran had never worn a back 
brace and back surgery had never been recommended.  His back 
pain was referable to the mid-line but occasionally radiated 
to the hips.  He had occasional flare-ups, especially upon 
prolonged exercise, which caused difficulty walking.  He 
reported that his back pain had progressively worsened.  He 
walked with the aid of a cane.  He frequently had numbness 
and tingling in his feet, as well as in his hands and 
fingers.  He also had an occasional burning sensation in his 
lower extremities.  He had a history of diabetes and, 
mentioned in his C-file, a history of likely peripheral 
neuropathy.  He complained of pain in his hips and knees.  

On examination the veteran could stand on his heels and on 
his toes without difficulty.  He had some mild tenderness 
directly in the mid-line.  There was no paraspinal muscle 
spasm.  SLR was negative, bilaterally.  DTRs in the lower 
extremities were brisk.  He had normal sensation in all nerve 
distributions.  He had 5/5 muscle strength in all tested 
muscles in the lower extremities.  Flexion of the lumbar 
spine was to 75 degrees, extension was to 25 degrees, left 
lateral bending was to 26 degrees, right lateral bending was 
to 20 degrees, left rotation was to 52 degrees and right 
rotation was to 50 degrees.  These motions were somewhat 
limited secondary to pain at the endpoints.  After various 
exercises, he was re-examined and the measurements were the 
same.  There was no increased pain, weakness or lack of 
endurance but he did fatigue quite easily with all motions.  
The diagnoses included low back strain with intermittent 
radicular symptoms.  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

38 C.F.R. § 4.2 requires that reports of examination must be 
interpreted in light of the whole recorded history for the 
purpose of reconciliation of the evidence into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  

The prior criteria for rating intervertebral disc syndrome 
(IVDS), 38 C.F.R. § 4.71a, DC 5293 ("old IVDS criteria"), 
were revised effective September 23, 2002 ("interim IVDS 
criteria"), to provide for either a single evaluation based 
on incapacitating episodes or separate ratings, for 
combination under 38 C.F.R. § 4.25, for chronic orthopedic 
and neurologic manifestations, whichever resulted in a higher 
evaluation.  Other than IVDS under DC 5293, the criteria for 
evaluating spinal disabilities DCs 5285 through 5295 (2002) 
("the old spinal criteria") were revised effective 
September 26, 2003 ("new spinal criteria"), at which time 
the diagnostic codes were renumbered, including the 
renumbering of DC 5295 to DC 5237 and adding DC 5242 for 
degenerative arthritis (yet also retaining DC 5003 for 
degenerative arthritis).  DC 5293 (IVDS) was renumbered as DC 
5243.  

After a change in the law or regulations the most favorable 
version to the veteran will apply unless specifically 
provided otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
(citing Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
See, too, VAOGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 11-97 
(Mar. 25, 1997); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
So, for the period prior to the effective dates of the 
respective revisions, only the old rating criteria may be 
applied, but both the old and the new rating criteria, 
whichever is most beneficial, will be applied for the period 
beginning as of the respective effective dates.  

Spinal Rating Criteria Prior to September 26, 2003

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Under 38 C.F.R. § 4.71a, DC 5292, a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine; 
20 percent for moderate limitation of motion, and 40 percent 
for severe limitation of motion.  

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain, and DC 
5294 for sacroiliac injury or weakness) provided that a 
lumbosacral strain with characteristic pain on motion 
warranted a 10 percent rating.  With muscle spasm on extreme 
forward bending with loss of lateral spine motion, a 20 
percent rating is warranted.  When severe with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 40 
percent rating is warranted.  

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent of 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated, such as during 
times when his symptoms are most prevalent ("flare-ups") due 
to the extent of his pain (and painful motion), weakness, 
premature or excess fatigability, and incoordination - 
assuming these factors are not already contemplated by the 
governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As to other DCs for rating spinal disabilities prior to 
September 26, 2003, in this case there is no evidence of a 
vertebral fracture or any spinal cord involvement and, so, 
38 C.F.R. § 4.71a, DC 5285 is not applicable.  Also, there 
has never been any evidence of favorable or unfavorable bony 
vertebral fixation or ankylosis and, so, DCs 5286 and 5289 
are not applicable either.  

IVDS Criteria Prior September 23, 2002

Prior to the revision on September 23, 2002, a 10 percent 
rating was warranted for mild IVDS; 20 percent for moderate 
IVDS with recurring attacks; 40 percent for severe IVDS 
manifested by recurring attacks with intermittent relief, and 
60 percent (the highest possible rating under this code) for 
pronounced IVDS manifested by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (as in effect prior to September 23, 2002).  

In rating peripheral neuropathy attention is given to the 
site and character of the injury and the relative impairment 
in motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.  While 38 C.F.R. § 4.120 does not define 
trophic changes, 38 C.F.R. § 4.104, Diagnostic Code 7115 (for 
rating thrombo-angitis obliterans (Buergers' Disease) 
describes trophic changes as "thin skin, absence of hair, 
dystrophic nails."  

When peripheral neuropathy is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  When characterized usually by a dull and 
intermittent pain in the typical nerve distribution, it is 
given a maximum rating of moderate incomplete paralysis.  
38 C.F.R. § 4.124.  The maximum rating for peripheral 
neuropathy not characterized by organic changes is for 
moderate or, with sciatic nerve involvement, moderately-
severe incomplete paralysis.  38 C.F.R. § 4.123.  

38 C.F.R. § 4.123 provides that peripheral neuropathy 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is 
given a maximum rating of severe incomplete paralysis.  

A Note to 38 C.F.R. § 4.124a, provides that as to peripheral 
neuropathy the term ``incomplete paralysis'' indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis of each nerve.  The 
ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.  

DCs 8520 through 8530 provide for maximum ratings for 
complete neuropathy of no more than 40 percent and only when 
there is motor impairment, except for DC 8520, the sciatic 
nerve, which provides for ratings of 60 percent, for severe 
incomplete paralysis with marked muscular atrophy, and 80 
percent for complete paralysis with foot drop and no active 
movement possible of the muscles below the knee, and weakened 
or, very rarely, lost knee flexion.  

Otherwise, incomplete peripheral neuropathy of the sciatic 
nerve warrants a 10 percent evaluation when mild; a 20 
percent evaluation when moderate; and 40 percent evaluation 
when moderately severe.  38 C.F.R. § 4.124a, DCs 8520, 8620, 
8720 (2004).  

"'Sciatic' refers to the sciatic nerve; sciatica is used to 
refer to 'a syndrome characterized by pain radiating from the 
back into the buttock and into the lower extremity along its 
posterior or lateral aspect, and most commonly caused by 
prolapse of the intervertebral disk' the term is also used to 
refer to pain anywhere along the course of the sciatic 
nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 
(1991).  

In determining whether there is peripheral neuropathy of an 
extremity due to a service-connected spinal disability, 
consideration is given to whether a higher rating is 
assignable under DC 5293 or whether a separate, compensable 
rating may be assigned for neurological impairment of an 
extremity, for combination with the rating for any orthopedic 
impairment, generally see Bierman v. Brown, 6 Vet. App. 125 
(1994) and, also, whether a higher rating may be assigned on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  
Moreover, consideration must also be given to 38 C.F.R. 
§ 4.14 - which prohibits "[t]he evaluation of the same 
disability under various diagnoses"(what is called 
pyramiding).  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  See, too, Esteban v. Brown, 6 Vet. App. 259 (1994).  
"The critical element ... is [whether any] of the 
symptomatology for any one of these [] conditions is 
duplicative of or overlapping with the symptomatology of the 
other [] conditions."  Esteban, 6 Vet. App. at 262.  

VAOGCPREC 36-97 held that IVDS involves loss of range of 
motion because neurological impairment and resulting pain 
from injury to the sciatic nerve may cause spinal limitation 
of motion.  So, pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered in 
evaluating a less than maximum rating (of 60 percent) for 
IVDS, even though a rating equals the maximum rating under 
diagnostic codes for limitation of motion (e.g., 40 percent).  
Additionally, possible extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) must be addressed.  That opinion 
specifically dealt with situations in which the IVDS rating 
was less than the maximum 60 percent.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (per curiam).  

In Bierman v. Brown, 6 Vet. App. 125 (1994), the question of 
pyramiding when IVDS is rated 60 percent and there is loss of 
use of a foot (paralysis of the common peroneal nerve) was 
addressed.  It was held that the two diagnostic codes 
involved, Code 5293 and Code 8521 (for paralysis of the 
common peroneal nerve), did not result in pyramiding if there 
was actual foot drop.  

Pronounced IVDS encompasses muscle spasm, disc space 
irregularity, and neurological findings at the site of disc 
pathology.  However, it also encompasses "symptoms 
compatible with sciatic neuropathy with characteristic 
pain."  The symptoms of sciatic neuropathy would not, by 
themselves, be isolated to the area of the lumbosacral spine.  
The reference to "characteristic pain" suggests that the 60 
percent rating for pronounced IVDS encompasses sensory 
deficits from radiculopathy.  Moreover, muscle spasms have a 
distinctly orthopedic aspect, as indicated by the references 
thereto in other regulatory provisions, including 38 C.F.R. 
§ 4.59 (pertaining to painful motion from arthritis) and 38 
C.F.R. § 4.71a, DC 5003 (pertaining to rating criteria for 
arthritis).  For example, DC 5003 provides:  "[l]imitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or [] painful motion."  

So in short, 60 percent under DC 5293 contemplates orthopedic 
aspects of IVDS, specifically the effect neurologically 
caused pain and muscle spasm have upon movement of the spine, 
as well as the neurologic aspects of IVDS, specifically the 
effect of sciatic neuropathy of the affected extremity(ies); 
and these are duplicative of or overlap with each other such 
that to assign separate ratings under DCs 5292/5295 and 5293 
based on these symptoms would be pyramiding.  

Without evaluation being possible under DC 5293, the 
evaluation of IVDS would have to be made on the basis of 
separate ratings for the orthopedic impairment and neurologic 
impairment.  As to this, if a 40 percent rating was assigned 
for moderately severe incomplete sciatic neuropathy and this 
in turn was combined under 38 C.F.R. § 4.25 with the highest 
40 percent schedular rating for the musculoskeletal 
(orthopedic) involvement, the result would be a combined 60 
percent rating.  Thus, a 60 percent rating for pronounced 
IVDS has the same effect as the assignment of the maximum 
ratings for orthopedic and neurological aspects of discogenic 
disease in the absence of complete or severe sciatic 
paralysis (with severe encompassing marked muscular atrophy 
and other signs of severe sciatic neuropathy listed at DC 
8520).  

In sum, if foot drop or marked muscular atrophy is shown, 
then a 40 percent evaluation for the orthopedic aspects of 
IVDS under DCs 5292 or 5295 could be combined with 60 or 80 
percent evaluations assignable under DC 8520 for the 
respective severe or complete sciatic nerve neuropathy 
representing the neurologic aspects of IVDS.  The combined 
rating would then be 80 or 90 percent, respectively, a rating 
substantially higher than the 40 percent rating (and even 
substantially higher than the maximum 60 percent assignable 
under DC 5293).  

IVDS Criteria Since September 23, 2002

For the period prior to September 23, 2002, only the old 
rating criteria under DC 5293 may be applied, but either the 
old or the new rating criteria, whichever are most 
beneficial, will be applied for the period beginning 
September 23, 2002.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.  

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of impairment.  As of 
September 23, 2002, either preoperatively or postoperatively, 
one of two methods, whichever results in the higher rating, 
will be used.  The first is based on the total duration of 
incapacitating episodes during the immediately preceding 12 
months.  The second is based on combining the neurologic and 
orthopedic manifestations under 38 C.F.R. § 4.25.  

If the total duration of incapacitating IVDS episodes in the 
past 12 months is at least 1 week but less than 2 weeks, 
a 10 percent evaluation is warranted.  A total duration of at 
least 2 weeks but less than 4 weeks warrants 20 percent.  A 
total duration of at least four weeks but less than six weeks 
during the past 12 months warrants 40 percent.  With a total 
duration of at least six weeks, a maximum 60 percent rating 
is warranted.  38 C.F.R. § 4.71a, DC 5293 (as in effect from 
September 23, 2002, to September 26, 2003; renumbered as DC 
5243 as of September 26, 2003).   

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed and treatment by a 
physician.  Supplementary Information in the published final 
regulations states that treatment by a physician would not 
require a visit to a physician's office or hospital but would 
include telephone consultation with a physician.  If there 
are no records of the need for bed rest and treatment, by 
regulation, there were no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  

Spinal Rating Criteria Since September 26, 2003

The old spinal rating criteria (other than for IVDS), focused 
on subjective factors such as favorable or unfavorable 
ankylosis, (old DCs 5286 through 5289) and subjective 
classifications of the degree of limited motion (old DCs 5290 
through 5292).  Other factors were considered for residuals 
of a vertebral fracture (formerly DC 5285) and sacro-iliac 
injury and weakness and lumbosacral strains (formerly DCs 
5294 and 5295).  

The new spinal rating criteria created a General Rating 
Formula (see 38 C.F.R. § 4.71a) using more objective criteria 
and other pertinent considerations with or without symptoms 
such as pain (radiating or not), stiffness, or aching and, 
so, encompass these symptoms and remove any requirement that 
there be any of these symptoms to assign any evaluation.  
68 Fed. Reg. at 51454 - 51455 (August 27, 2003).  Pain alone 
cannot be evaluated without being associated with an 
underlying pathologic abnormality.  68 Fed. Reg. 51454 
(August 27, 2003).  Thus, an evaluation based on pain alone 
would not be appropriate unless there is specific nerve root 
pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  68 Fed. Reg. 
51454, 51455 (August 27, 2003).  

The new criteria provide for ratings based on limitation of 
motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment; either favorable or unfavorable 
ankylosis; or with respect to the entire spine if there is 
unfavorable ankylosis or if there is loss of more than 50 
percent vertebral body height due to vertebral fracture or 
muscle spasm and guarding.  Note 2 sets forth maximum ranges 
of motion for each spinal segment, except that a lesser 
degree of motion may be considered normal under the 
circumstances in Note 3.  Note 4 provides that motion be 
measured to the nearest five (5) degrees.  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

A 10 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 60 degrees but not greater 
than 85 degrees or the combined range of motion of the 
thoracolumar spine is greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of 
motion being 240 degrees), or if there is either (1) muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, (2) vertebral 
body fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

A 40 percent rating is the maximum evaluation based on 
limitation of motion of the thoracolumbar spine under the new 
spinal rating criteria.  The only higher evaluations for 
thoracolumbar disability are a 50 percent rating when there 
is unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent rating for unfavorable ankylosis of the 
entire spine.  Unfavorable ankylosis is when the spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more additionally listed symptoms.  

Low Back Disability evaluation in excess of 10 percent prior 
to September 7, 1999

VA evaluations of the veteran's range of motion from November 
1995 to August 1997 found that he had no more than mild 
limitation of motion and X-rays revealed no more than mild 
degenerative changes.  While he complained of radicular pain 
and numbness which impaired walking and even standing, the 
September 1996 VA examination found that, to the contrary, he 
could walk on his heels and on his toes with equal facility.  
In this regard, the evidence does show that he took muscle 
relaxants but there was no evidence of muscle spasm and 
although he took analgesic medication and even had an 
epidural injection with only some relief of pain, he did not 
use a cane as an ambulatory aid nor did he use a back brace 
or lumbar support.  

The veteran complained of radicular pain and numbness but the 
objective findings disclosed no impairment in his DTRs and he 
had no more than, at most, mild DDD based on objective 
clinical findings.  So, a disability rating in excess of 10 
percent was not warranted based on only limitation of motion, 
even including functional impairment from pain during alleged 
flare-ups, only mild DDD, and no evidence of muscle spasm for 
consideration on the basis of a lumbosacral strain.  

Accordingly, an evaluation in excess of 10 percent was not 
warranted prior to September 7, 1999, including no 
retroactive 20 percent rating back to the date of receipt of 
his August 1996 claim for an increased rating.  



Low Back Disability evaluation in excess of 20 percent from 
September 7, 1999, to April 14, 2002

As with the consideration of entitlement to a rating in 
excess of 10 percent prior to September 7, 1999, the 
consideration of whether a rating in excess of 20 percent 
from September 7, 1999, to April 14, 2002, must be made only 
the basis of the old spinal rating criteria.  The next higher 
rating of 40 percent would be warranted for severe limitation 
of motion, severe IVDS or a severe lumbosacral strain.  

Although the veteran complained of significant functional 
impairment on VA examination in September 1999, he has used a 
cane primarily for his service-connected left foot disorder 
rather than the service-connected low back disability.  So, 
consideration of this impairment in evaluating the low back 
impairment during flare-ups of his low back disability would 
constitute pyramiding.  

Moreover, the increases in the veteran's subjective 
complaints are not commensurate with the objective findings 
which, although now disclosing actual disc bulging, 
documented no more than, at most, mild DJD and mild DDD.  He 
had no more than, at most, moderate limitation of motion and 
there continued to be no muscle spasm.  

Based on this, an evaluation in excess of 20 percent from 
September 7, 1999, to April 14, 2002, is not warranted. 

Low Back Disability evaluation in excess of 40 percent from 
April 15, 2002

In consideration of whether a rating in excess of 40 percent 
is warranted since April 15, 2002, all of the old and new 
rating criteria are applicable.  But, under the old rating 
criteria, a rating in excess of 40 percent was only warranted 
if there was pronounced IVDS.  As noted earlier, pronounced 
IVDS encompasses muscle spasm but in this case the veteran 
continues not to have muscle spasm.  

There is no objective medical evidence that he has had 
totally incapacitating symptoms lasting 6 weeks in duration.  
The June 2002 VA spinal examination revealed no more than 
only moderate pain and moderate weakness as well as moderate 
to marked fatigability.  Moreover, repeated radiological 
studies continued to show no more than mild degenerative 
changes.  Even if a 40 percent rating were combined under the 
old criteria for the orthopedic component with a rating for 
neurologic impairment, the evidence does not demonstrate that 
a separate compensable rating would be warranted for 
neurological impairment because, despite the findings noted 
above, he continued to have no muscle spasm and his DTRs were 
brisk.  Further, the June 2004 VA examination found that he 
had normal sensation in all nerve distributions and 5/5 
muscle strength.  

Also, under the new spinal rating criteria, there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine or of unfavorable ankylosis of the entire spine.  

Accordingly, a schedular evaluation in excess of 40 percent 
since April 15, 2002, is not warranted.  

Extraschedular Rating

Here, the veteran also is not shown to warrant consideration 
for an extra-schedular rating for the service-connected 
disorder at issue under the provisions of 38 C.F.R. 
§ 3.321(b)(1) at any time during the appeal period.  The 
requirement for an extraschedular rating contemplates 
"marked" interference with employment and not simply that 
which is already encompassed under specific schedular rating 
criteria.  The veteran has not been hospitalized on account 
of the service-connected spinal disorder.  His last VA 
hospitalization was in November 2001 for nonservice-connected 
heart disease.  The degree and type of impairment from his 
service-connected low back disorder is not of the type which 
would otherwise render impractical the application of the 
regular schedular standards.  Admittedly, the overall 
functional impairment may hamper performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for bilateral knee and bilateral hip 
disorders is denied.  

An evaluation in excess of 10 percent prior to September 7, 
1999, and an evaluation in excess of 20 percent from 
September 7, 1999, to April 14, 2002, and an evaluation in 
excess of 40 percent from April 15, 2002, for a low back 
disability is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


